IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-KP-00717-SCT
JOHNNY RAY SIMS
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              06/28/95
TRIAL JUDGE:                                   HON. MICHAEL RAY EUBANKS
COURT FROM WHICH APPEALED:                     JEFFERSON DAVIS CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL

                                               BY: CHARLES W. MARIS, JR.
DISTRICT ATTORNEY                              KATHY D. SONES
NATURE OF THE CASE:                            CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                   AFFIRMED - 6/12/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                7/3/97




     BEFORE SULLIVAN, P.J., McRAE AND MILLS, JJ.

     McRAE, JUSTICE, FOR THE COURT:




Johnny Ray Sims appeals the June 30, 1995, order of the Jefferson Davis County Circuit Court
dismissing his motion for post-conviction relief, filed as a motion to vacate and set aside his
conviction in Cause No. 3987-2. Finding no merit to Sims's claims that counsel's assistance was
ineffective, that the circuit court erroneously amended the indictment to reduce the charge against
him from armed robbery to simple robbery, that the State reneged on its plea agreement and that his
guilty plea was entered involuntarily, we affirm the decision of the circuit court.

Sims was indicted by the grand jury of the Jefferson Davis County Circuit Court on May 21, 1993,
for armed robbery in violation of Miss. Code Ann. § 97-3-79. On May 15, 1994, Sims filed his
petition to enter a plea of guilty to the reduced charge of robbery pursuant to Miss. Code Ann. § 97-
3-73. The petition indicated that he understood the minimum and maximum penalties for the offense.
Sims acknowledged in writing that no promises were made to induce him to enter a guilty plea except
that the "D.A. has agreed to reduce charge to robbery from armed robbery & to nolle prosse pending
charges in Marion Co., Ms." He further acknowledged that "Defendant wishes to enter guilty plea
because it is in his best interests so to do."

A hearing on the guilty plea was held on May 9, 1994. The circuit court questioned Sims extensively
about his understanding of his rights as well as those rights he would give up by entering a plea of
guilty. The court ascertained that Sims understood the minimum and maximum sentences he could
receive and that he had not been promised a certain sentence. The circuit court accepted the State's
recommendation that the charge against Sims be reduced from armed robbery to robbery and ordered
a presentence investigation. On May 18, 1994, the circuit court sentenced Sims to fifteen years in the
custody of the MDOC.

Sims filed his motion for post-conviction relief on June 7, 1995, requesting that his conviction be set
aside because he had understood, when he entered his guilty plea, that he would receive a sentence of
much less than fifteen years and that he was incarcerated for a crime for which he was not indicted,
but not convicted of the crime for which he was indicted. He further asserted that his attorney's
performance "fell far below an objective standard of reasonableness" in the plea negotiations since the
circuit court was advised to allow him to plead guilty to the lesser charge of simple robbery. Finally,
he alleged that "his plea of guilty was simply the product of collusion and deceit [sic], perpetrated by
his own counsel, in order to placate the alleged victim, who is a close friend to Jefferson Davis
County officials." Sims's motion was accompanied by affidavits from his mother and sister that he had
been promised a five year sentence if he entered a plea of guilty.

The circuit court entered an order dismissing Sims's motion on June 30, 1995. In its extensive
findings, the circuit court addressed each assignment of error, citing excerpts from Sims's petition to
enter a guilty plea and the plea hearing which refuted the issues raised. Sims's motion to require the
State to respond to his petition for relief also was denied by the circuit court.

                                                   II.

Sims first asserts that his attorney failed to provide him with effective assistance of counsel. He
contends that his attorney's performance "missed the mark" when he failed to challenge the
sufficiency of the indictment returned by the grand jury and when "he allowed the trial court to
amend the charge from Armed Robbery to Robbery." In his brief on appeal, Sims now suggests that
his attorney advised him to lie to the court and plead guilty so that he would get only a five year
sentence, and that if he did not do so, he would receive a mandatory 140 year sentence.

In order to prevail on a claim of ineffective assistance of counsel, a defendant must prove that his
attorney's performance was deficient, and that the deficiency was so substantial as to deprive the
defendant of a fair trial. Strickland v. Washington, 466 U.S. 668, 687-689 (1984); Wilcher v. State,
479 So. 2d 710, 713 (Miss. 1985); Stringer v. State, 454 So. 2d 468, 477 (Miss. 1984). This Court
looks at the totality of the circumstances to determine whether counsel's efforts were both deficient
and prejudicial. Carney v. State, 525 So. 2d 776, 780 (Miss. 1988); Read v. State, 430 So. 2d 832,
839 (Miss. 1983). "Judicial scrutiny of counsel's performance [is] highly deferential." Strickland, 466
U.S. at 689. There is a strong but rebuttable presumption that counsel's conduct falls within the wide
range of reasonable professional assistance. Carney, 525 So. 2d at 780; Gilliard v. State, 462 So. 2d
710, 714 (Miss. 1985). Only where it is reasonably probable that but for the attorney's errors, the
outcome of the trial would have been different, will this Court find that counsel's performance was
deficient. Dickey, 662 So. 2d 1106, 1109 (Miss. 1995); Reed v. State, 536 So. 2d 1336, 1339 (Miss.
1988).

Sims's allegations in his motion for post-conviction relief and his appeal brief are contrary to his
sworn statements in his petition to enter a plea of guilty as well as those made at the plea hearing,
wherein he indicated his satisfaction with his attorney's representation. Further, Sims's attorney was
successful in reducing the State's charges against him. It can hardly be said, therefore, that his
attorney's conduct failed to reach the level of reasonable professional assistance.

                                                    III.

Sims next contends that it was plain error for the circuit court to amend the indictment by reducing
the charges against him from armed robbery to simple robbery. As the circuit court pointed out,
"petitioner now urges this Court to set aside his plea of guilty to robbery so that he may have the
opportunity to receive a life sentence for the crime of armed robbery." Contrary to the assertions he
now raises, Sims acknowledged when entering his guilty plea that he was doing so because it was in
his best interest since the charges against him were being reduced from armed robbery to robbery.

In Holmes v. State, 660 So. 2d 1225 (Miss. 1995), the accused complained that the circuit court had
erred in granting the State's request to amend his indictment from robbery to the lesser charge of
grand larceny. We found that such an amendment may be made where it does not materially alter the
facts of the case or defenses to the indictment so as to prejudice the defendant. Holmes, 660 So. 2d
at 1226. The test for determining prejudice is "whether a defense as it originally stood would be
equally available after the amendment is made." Id. Holmes argued that his defense that the taking of
the property was not done by violence or threat of injury would be useless to a charge of grand
larceny. Id. This Court, however, found that the effect of the amendment was the same as if a lesser
included offense instruction had been submitted and that Holmes had suffered no prejudice. Id. at
1227. The amendment, therefore, was one of form rather than substance and within the authority of
the circuit court to allow. Id. By the same token, entering a plea of guilty to simple robbery rather
than the original charge of armed robbery is tantamount to granting a lesser included offense
instruction had the case gone to a jury. Further, since Sims actually benefitted from the reduction in
penalty to which he was subject, he cannot claim any prejudice.

                                                    IV.

Sims next complains that the State reneged on its plea agreement, asserting that he understood that
he would receive a sentence of much less than the fifteen years he was ordered to serve. Affidavits by
his mother and sister indicating that his attorney had told him that he would receive only a five year
sentence are contrary to Sims's representations made when petitioning to enter his guilty plea and at
his hearing.

In his petition to enter a plea of guilty, as well as at the guilty plea hearing, Sims indicated that he had
not been promised a lighter sentence or any other form of leniency except that the charges against
him would be reduced from armed robbery to simple robbery. He further indicated that he
understood that the sentence for the crime of simple robbery was zero to fifteen years. The circuit
court advised him that based on the presentence report, the length of the sentence, within the
statutory limits, was his decision, and his alone. Sims stated under oath that he had not been promised
anything, including a certain sentence or that it would be served in any certain way.

Sentencing is within the discretion of the circuit court, subject to statutory limits. Hoops v. State, 681
So. 2d 521, 537-538 (Miss. 1996); Johnson v. State, 666 So. 2d 784, 797 (Miss. 1995). Even if a
lighter sentence has been considered during plea negotiations, we will not find the circuit court to
have abused its discretion if a heavier sentence is imposed where the record reflects that the judge
"remained aloof" from the bargaining process or was unaware of the bargaining, and where the
sentence was based on a presentence report and prior convictions. Johnson, 666 So. 2d at 797. The
record in this case indicates that the circuit court was aware only of agreements to reduce the charges
and that he ordered and considered a presentence report before determining Sims's fifteen year
sentence. Therefore, even if Sims's assertions were not totally contrary to the representations he
made prior to sentencing, we still could find no basis for his claim that the State reneged on its plea
agreement since sentencing is within the discretion of the trial court.

                                                   V.

Sims finally asserts that his guilty plea was entered involuntarily because he was not advised of the
maximum and minimum terms to which he could be sentenced. The circuit court is required to advise
a defendant of the minimum and maximum penalties for the charge to which he is pleading guilty and
to determine his understanding thereof. Bevill v. State, 669 So. 2d 14, 18-19 (Miss. 1996); Vittitoe v.
State, 556 So. 2d 1062, 1064-1065 (Miss. 1990). Sims acknowledged at the sentencing hearing that
his lawyer had advised him of the minimum and maximum penalties. The record further indicates that
the circuit court advised Sims of the minimum and maximum penalties and ascertained that he
understood those penalties as well as the fact that it was the judge who ultimately determined the
sentence he would serve. His attorney certified that he had explained the minimum and maximum
sentences to him. Moreover, in his sworn petition to enter a plea of guilty, Sims acknowledged that
he understood the minimum and maximum sentences for the crime of robbery to be zero to fifteen
years, with a fine of $0 to $10,000. We therefore find no merit to this assignment of error.

                                                   VI.

Finding no merit to the arguments raised by Sims, we affirm the circuit court's dismissal of his motion
for post-conviction relief.

LOWER COURT'S DENIAL OF POST-CONVICTION RELIEF AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.